Citation Nr: 1139321	
Decision Date: 10/24/11    Archive Date: 11/07/11

DOCKET NO.  08-12 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to additional compensation benefits for a dependent school child (K.B.) from September 1, 1998, to July 1, 2003.  

(In accordance with BVA Directive 8430 (May 17, 1999), the issues of entitlement to higher initial ratings for neck and low back disorders were addressed in a separate decision under docket number 03-25 207).  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In November 2008, the issue was remanded to the RO for further action, including scheduling the Veteran for a hearing before a Veterans Law Judge as requested in his substantive appeal.  The Veteran appeared at a hearing before the undersigned Acting Veterans Law Judge, but only presented testimony on the issues of entitlement to higher initial ratings for neck and low back disorders under docket number 03-25 207.  In a December 2010 letter, the Board asked the Veteran if he still wished to be scheduled for a hearing on this issue.  In a January 2011 response, the Veteran and his attorney indicated that another hearing was not desired.  


FINDINGS OF FACT

1.  The Veteran initially became eligible to claim additional benefits for dependents following the March 2002 rating decision that granted service connection for chronic low back pain and chronic neck pain and awarded a combined 30 percent rating.  

2.  The Veteran was informed in an April 2002 letter that he needed to complete VA Form 21-686c "Declaration of Status of Dependents" before additional benefits for dependents could be paid and this information needed to be received within one year of the date of the letter.  

3.  In a VA Form 21-686c "Declaration of Status of Dependents" received on May 2, 2002, the Veteran listed his spouse as a dependent and provided a copy of his Marriage Certificate; he did not list any dependent children.  
4.  A completed VA Form 21-686c "Declaration of Status of Dependents" listing K.B. as a dependent school child with an attached birth certificate was not received by the RO until March 6, 2006.  


CONCLUSION OF LAW

Entitlement to additional compensation benefits for a dependent school child (K.B.) from September 1, 1998, to July 1, 2003, is not warranted.  38 U.S.C.A. §§ 101, 1115, 5110, 5111, 7105 (West 2002); 38 C.F.R. §§ 3.57, 3.31, 3.109, 3.356, 3.400, 3.401 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

Initially, the Board observes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

The United States Court of Appeals for Veterans Claims (Court) has held that in cases where the law is dispositive of the claim, the claim should be denied due to a lack of entitlement under the law and VCAA notice is not required.  See Sabonis v. Brown, 6 Vet. App. 426 (1994); Also see Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001).  Therefore, because this claims is being denied as a matter of law for reasons that will be explained below, the Board finds that further discussion of the mandates of the VCAA is not required.  

However, even if VA had an obligation to provide the Veteran with 38 U.S.C.A. § 5103(a) (West 2002) notice, the Board finds that it met this obligation because the appellant was informed by letter dated in April 2002 of the information he needed to provide in order to be paid additional compensation benefits for his dependents.  

The Claim

Any veteran who is entitled to compensation for service-connected disabilities is entitled to additional compensation for dependents, including a spouse and child, provided that the disability is rated not less than 30 percent disabling.  38 U.S.C.A. § 1115 (West 2002).  

The effective date of an evaluation and award of compensation based on an original claim or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2011).  Awards of additional compensation for dependents shall be effective the latest of the following dates:  (1) Date of claim, (2) Date dependency arises; (3) Effective date of the qualifying disability rating provided evidence of dependency is received within one year of notification of such rating; or (4) Date of commencement of veteran's award.  38 C.F.R. § 3.401(b) (2011).  

Payment of monetary benefits based on original, reopened, or increased awards of compensation, pension or dependency and indemnity compensation may not be made for any period prior to the first day of the calendar month following the month in which the award became effective.  An "increased award" means, in part, an award that is increased because of an added dependent.  38 C.F.R. § 3.31 (2011).  
If a claimant's application is incomplete, the claimant will be notified of the evidence necessary to complete the application.  If the evidence is not received within one year from the date of such notification compensation will not be paid by reason of that application.  38 C.F.R. § 3.109(a)(1) (2011).  The provisions of this regulation are applicable to original applications and applications for increase based on dependents.  38 C.F.R. § 3.109(a)(2) (2011).  

Time limits for filing may be extended in some cases on a showing of "good cause."  Where an extension is requested after expiration of a time limit, the required action must be taken concurrent with or prior to the filing of a request for extension of the time limit, and good cause must be shown as to why the required action could not have been taken during the original time period and could not have been taken sooner than it was.  38 C.F.R. § 3.109(b) (2011).  

The term "child" for purposes of title 38 of the United States Code is specifically defined.  For purposes of determining eligibility as a claimant under title 38, a child must be unmarried and must be either under the age of 18, have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A)(ii) (West 2002); 38 C.F.R. §§ 3.57(a)(1), 3.356 (2011).

The Veteran filed a claim for compensation benefits on VA Form 21-526 "Veteran's Application for Compensation or Pension" that was received by the RO in August 1998.  K.B. was listed as one of his children and it was noted that her birth date was in June 1982.  A Social Security number was not listed on the form.  The form noted that a certified copy of the public record of birth was required.  In a March 2002 rating decision, the RO granted service connection for chronic low back pain and assigned a 20 percent rating; and granted service connection for chronic neck pain and assigned a 30 percent rating.  His combined 30 percent rating was effective August 21, 1998.  In a letter dated April 17, 2002, that accompanied the rating decision, the Veteran was informed that he needed to complete VA Form 21-686c "Declaration of Status of Dependents" before additional benefits for dependents could be paid and this information needed to be received within one year of the date of the letter.  On May 2, 2002, the RO received a completed VA Form 21-686c "Declaration of Status of Dependents" from the Veteran that only listed his spouse as a dependent.  A marriage certificate was attached.  He did not list any dependent children on the form - the section was left entirely blank.  In a remarks section of the form he stated "Put my wife on my VA check ASAP!!"  

In a VA Form 21-4138 "Statement in Support of Claim, received by the RO on November 8, 2004, the Veteran notified VA that he wished to add J C. S-B. to his dependency list because he had been awarded official guardianship over him through probate court.  Court documents were attached.  

On March 6, 2006, the RO received a completed VA Form 21-686c "Declaration of Status of Dependents" from the Veteran that included K.B. on the form.  He provided K.B.'s Social Security number as well as checked that she was his biological child and that she had been previously married.  Her birth certificate and Social Security card were received by the RO in April 2006.  Her birth certificate indicated that she was born in June 1982.  

Based on the evidence of record, the Board finds that entitlement to additional compensation benefits for a dependent school child (K.B.) from September 1, 1998, to July 1, 2003, may not be granted.  The regulations provide that the Veteran had one year from the date of his award notification in April 2002 to file a claim for additional compensation benefits for his dependents to have those benefits be retroactive to the effective date of his service-connected compensation.  See 38 C.F.R. § 3.109.  That is, the Veteran had until April 2003 to submit the additional form and information requested by the RO.  In the VA Form 21-686c "Declaration of Status of Dependents" received from the Veteran in May 2002, the Veteran only included his spouse.  A form requesting that K.B. be included as a dependent was not received until March 2006, almost three years after the time he had to provide this information to the RO had run.  Moreover, neither the Veteran nor his representative claim, and the record does not show, that during the one year time period he had to notify the RO of K.B. that he requested an extension of time to provide this information.  Therefore, since the form listing K.B. as a dependent was received by the RO more than one year after the April 2002 notice letter, the Board finds that award of additional compensation may only be effective from the date that application was received if otherwise legally allowable.  See 38 C.F.R. § 3.400 (2011).  (Parenthetically, the Board notes, however, that K.B. was over 23 years old by the time that the Veteran provided the RO with the required notice.  Therefore, no benefits could be awarded.  See 38 C.F.R. § 3.57 (2011).)

The Veteran has asserted that his inclusion of K.B. in his initial claim for benefits received in March 1998 should be sufficient to establish her as a dependent on a retroactive basis.  However, as discussed above, not only was the information he provided about K.B. incomplete at that time (i.e., he did not provider her Social Security number or Birth Certificate), the Veteran was clearly informed that he needed to provide the requested information pertaining to his claimed dependents within one year of the award date for any additional compensation to be paid, i.e., by April 2003.  The only person he listed on the form that was received within that time frame was his spouse.  In fact, he requested that she be added to his award as soon as possible.  The question of whether or not K.B. was married is also not material to the matter before the Board because regardless of her marital and/or school enrollment status, the Veteran did not submit the required form and accompanying documentation for her to be considered as a dependent until almost three years after the time he had to provide this information to the RO had run and until after she was 23 years of age.  

In summary, the Board finds that the law, not the evidence, is dispositive of the outcome of this case.  As a matter of law, the Board finds that there is no entitlement to the payment of retroactive additional compensation benefits for a dependent school child (K.B.) from September 1, 1998, to July 1, 2003, because the Veteran failed to provide the required information in the time allowed by the regulation.  Sabonis, supra.  Therefore, the claim is denied.  


ORDER

Entitlement to additional compensation benefits for a dependent school child (K.B.) from September 1, 1998, to July 1, 2003, is denied.  



____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


